Name: 2008/46/EC: Commission Decision of 14 December 2007 setting up the Research Executive Agency for the management of certain areas of the specific Community programmes People, Capacities and Cooperation in the field of research in application of Council Regulation (EC) No 58/2003 (Text with EEA relevance )
 Type: Decision
 Subject Matter: management;  European construction;  research and intellectual property;  cooperation policy;  EU institutions and European civil service
 Date Published: 2008-01-15

 15.1.2008 EN Official Journal of the European Union L 11/9 COMMISSION DECISION of 14 December 2007 setting up the Research Executive Agency for the management of certain areas of the specific Community programmes People, Capacities and Cooperation in the field of research in application of Council Regulation (EC) No 58/2003 (Text with EEA relevance) (2008/46/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3(1) thereof, Whereas: (1) Regulation (EC) No 58/2003 empowers the Commission to set up executive agencies in accordance with the general statute laid down by that Regulation and to entrust them with certain management tasks relating to one or more Community programmes. (2) The purpose of empowering the Commission to set up executive agencies is to allow it to focus on core activities and functions which cannot be outsourced, without relinquishing control over, or ultimate responsibility for, activities managed by the said executive agencies. (3) Decision No 1982/2006/EC of the European Parliament and of the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (2) involves implementation of research, technological development and demonstration projects within the framework of the specific programmes People, Capacities and Cooperation which does not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle. (4) Grant agreements made under the Seventh Framework programme may run for several years with significant numbers of grants entering into force in 2014 and remaining under active management in 2017 and beyond. (5) The delegation, to an executive agency, of tasks related to programme implementation is possible with a clear separation between the programming stage, which will be carried out by the Commission, and project implementation, which will be entrusted to the executive agency. (6) The People Specific Programme and the Research for the Benefit of SMEs part of the Capacities Specific Programme are characterised by projects which generate a large number of small operations. (7) Security and Space from the Cooperation Specific Programme are new areas for which the Commission has not already a significant in-house expertise and which could serve as a pilot for the implementation by an executive agency of more complex collaborative research projects. (8) An executive agency could also perform centrally administrative and logistical support tasks across other areas of the Framework Programme. (9) The Agency should implement its operating budget in accordance with Commission Regulation (EC) No 1653/2004 of 21 September 2004 which establishes a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (3). (10) A cost-benefit analysis carried out for that purpose showed that the creation of an executive agency for research would be advantageous both in financial and non-financial terms. (11) The measures provided for by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS DECIDED AS FOLLOWS: Article 1 Establishment of the Agency 1. An executive agency (hereinafter referred to as the Agency) is hereby established for the management of Community activity in the field of research, its statute being governed by Council Regulation (EC) No 58/2003. 2. The name of the Agency shall be the Research Executive Agency. Article 2 Location The Agency shall be located in Brussels. Article 3 Term The Agency is hereby established for a period beginning on 1 January 2008 and ending on 31 December 2017. Article 4 Objectives and tasks 1. The Agency is hereby entrusted, within the framework of the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) established by Decision No 1982/2006/EC (hereinafter referred to as the Framework Programme), with the following tasks: (a) management of phases in the lifetime of specific projects in the context of implementing certain areas of the People Specific Programme on the basis of Council Decision 2006/973/EC (4) and the work programme adopted by the Commission, as well as the necessary checks to that end, adopting the relevant decisions where the Commission has empowered it to do so; (b) management of phases in the lifetime of specific projects in the context of implementing the schemes within the Research for the Benefit of SMEs part of the Capacities Specific Programme on the basis of Council Decision 2006/974/EC (5) and the work programme adopted by the Commission, as well as the necessary checks to that end, adopting the relevant decisions where the Commission has empowered it to do so; (c) management of phases in the lifetime of specific projects in the context of implementing certain areas within the Space and Security themes of the Cooperation Specific Programme on the basis of Council Decision 2006/971/EC (6) and the work programme adopted by the Commission, as well as the necessary checks to that end, adopting the relevant decisions where the Commission has empowered it to do so; (d) adoption of the instruments of budget execution for revenue and expenditure and carrying out, where the Commission has empowered it to do so, all the operations necessary for the management of the Community programme parts mentioned under points (a), (b) and (c), in particular those linked to the award of grants and contracts; (e) gathering, analysing and passing on to the Commission all the information needed to guide the implementation of the Community programme parts mentioned above in points (a), (b) and (c); (f) provision of logistical and administrative support to the Capacities, Cooperation and People Specific Programmes particularly in the areas of call publication, proposal reception and evaluation, contracting of evaluators, preparation of evaluator payments and financial viability checking. 2. The Agency may be empowered by the Commission, after receiving the opinion of the Committee for Executive Agencies established under Article 24 of Regulation (EC) No 58/2003, to carry out tasks of the same type under the Framework Programme, other than those referred to in paragraph 1. 3. The Commission Decision delegating authority to the Agency shall set out in detail all the tasks entrusted to it and shall be amended should any additional tasks be entrusted to the Agency. It shall be forwarded, for information purposes, to the Committee for Executive Agencies. Article 5 Organisational structure 1. The Agency shall be managed by a Steering Committee and a Director appointed by the Commission. 2. The members of the Steering Committee shall be appointed for two years. 3. The Director of the Agency shall be appointed for four years. 4. The appointments of members of the Steering Committee and the Director may be renewed. Article 6 Grants The Agency shall receive grants entered in the general budget of the European Communities taken from the funds allocated to the programmes referred to in Article 4(1) and, where appropriate, from the funds allocated to other parts of the Framework Programme the implementation of which has been entrusted to the Agency by virtue of Article 4(2). Article 7 Supervision and reporting The Agency shall be subject to supervision by the Commission and shall report regularly on progress in implementing the programmes for which it is responsible in accordance with the arrangements and at the intervals stipulated in the instrument of delegation. Article 8 Implementation of the operating budget The Agency shall implement its operating budget in accordance with the provisions of Regulation (EC) No 1653/2004. Done at Brussels, 14 December 2007. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 412, 30.12.2006, p. 1. (3) OJ L 297, 22.9.2004, p. 6. Regulation as amended by Regulation (EC) No 1821/2005 (OJ L 293, 9.11.2005, p. 10). (4) OJ L 400, 30.12.2006, p. 272. (5) OJ L 400, 30.12.2006, p. 299. (6) OJ L 400, 30.12.2006, p. 86.